                 Case 2:18-cr-00422-SMB Document 523 Filed 04/16/19 Page 1 of 3




 1
     Paul J. Cambria, Jr. (NY 15873, admitted pro hac vice)
 2   Erin E. McCampbell (NY 4480166, admitted pro hac vice)
     LIPSITZ GREEN SCIME CAMBRIA LLP
 3   42 Delaware Avenue, Suite 120
     Buffalo, New York 14202
 4
     Telephone: (716) 849-1333
 5   Facsimile: (716) 855-1580
     pcambria@lglaw.com
 6

 7   Attorneys for Defendant Michael Lacey

 8                              IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF ARIZONA
 9

10   United States of America,                          NO. CR-18-00422-PHX-SMB
11                            Plaintiff,                DEFENDANT MICHAEL LACEY’S
12   vs.                                                MOTION TO SET HEARING ON
                                                        MOTION TO AMEND HIS
13   Michael Lacey, et al.,                             CONDITIONS OF PRETRIAL
                                                        RELEASE AND MOTION FOR
14
                         Defendants.                    EXPEDITED RELIEF
15
                                                        (Expedited oral argument requested)
16

17
             Excludable delay under 18 U.S.C. § 3161(h)(1) may occur as a result of this motion or an
18
     order based thereon, as explained more fully below.
19
             Defendant Michael Lacey, by and through his undersigned counsel, hereby respectfully
20
     requests that this Court set a hearing on his Motion to Amend his Conditions of Pretrial Release
21
     (“Motion”) (Doc. 503), which was filed on March 19, 2019. The government’s Response was filed
22
     on April 2, 2019 (Doc. 516), and Mr. Lacey’s reply in further support of his Motion was filed on
23
     April 16, 2019 (Doc. 522). Thus, the matters raised in the Motion are fully briefed and ripe for
24
     decision.
25
             Mr. Lacey respectfully request that this Court set the hearing on the Motion for April 23,
26
     2019, the same date as the upcoming status conference, due to the fact that Mr. Lacey’s counsel will
27

28
              Case 2:18-cr-00422-SMB Document 523 Filed 04/16/19 Page 2 of 3




 1   be traveling from Buffalo, New York to this District for the status conference. In order to avoid
 2   duplicative travel costs, Mr. Lacey would greatly appreciate the hearing on his Motion to be
 3   scheduled for the same date as the status conference.
 4
            RESPECTFULLY SUBMITTED this 16th day of April, 2019,
 5

 6                                         /s/    Paul J. Cambria, Jr.
 7                                                LIPSITZ GREEN SCIME CAMBRIA LLP
                                                  Attorneys for Defendant Michael Lacey
 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                   2
              Case 2:18-cr-00422-SMB Document 523 Filed 04/16/19 Page 3 of 3




 1
     On April 16, 2019, a PDF version
 2   of this document was filed with
 3   Clerk of the Court using the CM/ECF
     System for filing and for Transmittal
 4   Of a Notice of Electronic Filing to the
 5   Following CM/ECF registrants:

 6
     Kevin Rapp, kevin.rapp@usdoj.gov
 7   Reginald Jones, reginald.jones4@usdoj.gov
     Peter Kozinets, peter.kozinets@usdoj.gov
 8
     John Kucera, john.kucera@usdoj.gov
 9   Margaret Perlmeter, margaret.perlmeter@usdoj.gov
10   Patrick Reid, Patrick.Reid@usdoj.gov
     Andrew Stone, andrew.stone@usdoj.gov
11   Amanda Wick, Amanda.Wick@usdoj.gov
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                             3
